Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barbara Coston, a native and citizen of Ghana, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reissue its decision of April 29, 2010, which upheld the immigration judge’s denial of Coston’s application for adjustment of status. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion. See Ping Chen v. U.S. Att’y Gen., 502 F.3d 73, 75 (2d Cir.2007) (finding that a motion to reissue is treated as a motion to reopen and reviewed for abuse of discretion). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Coston (B.I.A. Jan. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.